— Order affirmed, without costs. No opinion. Wenzel, Acting P. J., Ughetta and Murphy, JJ., concur; Kleinfeld, J., dissents and votes to modify the order by striking therefrom the first ordering paragraph and by substituting therefor a provision that the application be denied with respect to the persons named in said paragraph, with the following memorandum: In my opinion the petition here adequately complies with the statute (Election Law, § 12). There is no requirement in the statute that each designee should be specifically labeled “male” or “female” where that fact is otherwise clearly evident.